                 Case 2:17-cr-00185-JCC Document 64 Filed 04/21/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR17-0185-JCC
10                               Plaintiff,                  ORDER
11          v.

12   MICHAEL ANTHONY AVINGER,

13                               Defendant.
14

15          This matter comes before the Court on the Government’s motion for an order authorizing
16   the Washington State Department of Children, Youth, and Families (“DCYF”) to produce Child
17   Protective Services records to the Government (Dkt. No. 60). Having thoroughly considered the
18   Government’s briefing 1 and the relevant record, the Court hereby DENIES the motion for the
19   reasons explained herein.
20          Washington law generally prohibits DCYF from disclosing Child Protective Services
21   records. See Wash. Rev. Code § 13.50.100(2). The Government argues that DCYF may release
22   the records to the Government if the Court authorizes the agency to do so. (See Dkt. No. 60 at 2.)
23   However, the Government does not cite the provision that purportedly authorizes DCYF to
24   produce the records to the Government with a court order, and the Court is not readily able to
25
     1
      Mr. Avinger did not respond to the Government’s motion by the deadline required by Local
26   Criminal Rule 12(b)(2).

     ORDER
     CR17-0185-JCC
     PAGE - 1
               Case 2:17-cr-00185-JCC Document 64 Filed 04/21/21 Page 2 of 2




 1   identify the authority for the Government’s motion. The chapter the Government cites authorizes

 2   the agency to disclose information to various people and entities: section 3 governs disclosure

 3   “to other participants in the juvenile justice or care system,” section 4 governs disclosure “to a

 4   family or juvenile court hearing a petition for custody of a minor,” section 7 governs disclosure

 5   to “[a] juvenile, his or her parents, the juvenile’s attorney, and the juvenile’s parent’s attorney,”

 6   and section 10 governs disclosure to a “party to a proceeding seeking a declaration of

 7   dependency or a termination of the parent-child relationship and any party’s counsel and the

 8   guardian ad litem of any party.” It is not immediately obvious which, if any, of these provisions
 9   apply to the Government under these circumstances, and the Court declines to sift through the
10   statute to search for the authority on which the Government relies.
11           The only reference to a court order is in section 4(b), which provides that the agency may
12   disclose certain information “by court order obtained with notice to all interested parties.” Wash.
13   Rev. Code § 13.50.100(4)(b). As noted, this provision appears to apply to disclosures “to a
14   family or juvenile court hearing a petition for custody of a minor” rather than to the Government,
15   but even if it does apply to the Government, the Government has not shown that it has provided
16   the requisite “notice to all interested parties.” Id.
17           For the foregoing reasons the Court DENIES the motion. If the Government chooses to
18   renew its motion, it must cite the specific authority on which it relies and show that the statutory

19   requirements are satisfied.

20           DATED this 21st day of April 2021.




                                                             A
21

22

23
                                                             John C. Coughenour
24                                                           UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     CR17-0185-JCC
     PAGE - 2
